Citation Nr: 0809090	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Barrett's esophagus 
with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to April 
1979 and from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2006, the Board remanded this 
matter for further development.  Such has been completed and 
this case is returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's diagnosed Barrett's esophagus 
with hiatal hernia, and active military service.


CONCLUSION OF LAW

Claimed Barrett's esophagus with hiatal hernia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
given to the veteran in August 2006.

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in July 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records of June 2003 were 
obtained, and the veteran submitted private treatment records 
from August 1999 to September 2001.  The veteran had 
requested a travel board hearing at the RO, which was 
scheduled, but the veteran subsequently withdrew his request. 
The appellant was afforded VA medical examinations in 
September 2006 and February 2007.  In August 2006, the 
veteran reported he had no further information to submit.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that his Barrett's esophagus with hiatal 
hernia was incurred in service.  Service medical records of 
January 1977 indicate the veteran was in good health.  While 
service medical records from April 1981 to August 1984 
indicate the veteran had problems with indigestion, heartburn 
and gastroenteritis on three occasions, there are otherwise 
no complaints, treatment or diagnoses of Barrett's esophagus 
with hiatal hernia.  The veteran's August 1984 examination 
revealed frequent indigestion.

Private records of August 1999 indicate the veteran had 
epigastric pain that was nonspecific and he was placed on a 
special diet.  A private x-ray report of September 2001 
indicated the veteran's stomach was within normal limits in 
size, shape and position.  The impression was a questionable 
widening of the duodenal c-loop and a follow-up computed 
tomography scan was recommended to exclude a mass effect upon 
the c-loop.  An esophagram of the same date revealed a small 
hernia in the esophagus, and a biopsy of the antrum of same 
date revealed acute and chronic superficial gastritis, 
without helicobacter, while a biopsy of the esophagus 
revealed benign gastric mucosa with minimal chronic 
inflammation and congestion, and no esophageal squamous 
mucosa present.

VA treatment records of June 2003 indicate the veteran 
underwent an esophagogastroduodenscopy, which revealed a 
diagnosis of short segment Barrett's appearance, hiatal 
hernia and mild gastritis.  A VA examination of September 
2006, without the claims file, indicated an assessment of 
Barrett esophagus and hiatal hernia by history.  The examiner 
pointed out that significant gastrointestinal disease cannot 
be present in somebody that continues to gain weight as the 
veteran.  The veteran weighed 200 pounds in 1974, 280 pounds 
in 1984 and currently weighted over 350 pounds.  

Another VA examination, performed in February 2007, with 
review of the claims file determined there were no objective 
findings of gastroesophageal reflux disease at the time.  The 
examiner reported a small hiatal hernia, and Barrett 
esophagus with its onset following military service.  The 
physician opined that the gastrointestinal pathology, 
including hiatal hernia and Barrett's was virtually 
ubiquitous in the morbidly obese due to the intrabdominal 
pressure created by body habitus and movement.  The examiner 
stated that a thorough review of the service medical records 
and current medical records failed to uncover a compelling 
connection between the two.  The clinician opined there were 
not significant findings during military service to 
adequately support the diagnosis, and that current 
gastrointestinal conditions were less likely than not caused 
by or related to the subjective complaints during military 
service.

The Board notes the veteran's August 2007 letter in which he 
voices his concern that his military records from 1980 
through 1984 were not reviewed and the VA's February 2007 
examiner's report was not based on those records in which the 
veteran reports his medical problems were extensive.  
However, the Board finds that the examiner had access to all 
of the veteran's military records, including those from 1980 
to 1984, as they were in the claim's file, and that his 
opinion was based upon the veteran's report of symptoms, 
clinical findings, diagnostic tests and current diagnoses.  
For these reasons, the Board finds the February 2007 
examination is adequate.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions that his current 
Barrett's esophagus with hiatal hernia was incurred in 
service.  In order to render a competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration.  There is no evidence of record that 
indicates the veteran possesses the requisite medical 
expertise to render such an opinion.  Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of additional service medical record evidence of 
complaints, findings, or treatment for Barrett's esophagus 
with hiatal hernia, and the absence of post-service evidence 
of any complaints, findings, or treatment for Barrett's 
esophagus with hiatal hernia, some 15 years after service.   
Additionally, two VA physicians have opined, including the 
second one with review of the claim's file, that there is no 
connection between the veteran's Barrett's esophagus with 
hiatal hernia and his service.  The Board finds that the 
negative evidence outweighs the positive evidence.

After a review of all the evidence of record, the Board finds 
that the veteran's Barrett's esophagus with hiatal hernia is 
not related to service.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert, supra.


ORDER

Service connection for Barrett's esophagus with hiatal hernia 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


